PER CURIAM.
Brian Linton, a federal prisoner, seeks to appeal the district court’s order denying relief on the merits on his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude that because Linton failed to timely file his § 2255 motion, see 28 U.S.C. § 2244(d) (2000), he is not entitled to relief under § 2255. Moreover, we find that Linton is not entitled to a certificate of appealability. See generally Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); 28 U.S.C. § 2253(c)(1) (2000). Accordingly, we deny a certificate of appeala-bility and dismiss the appeal. Because the appeal presents no complex or substantial issues, we deny Linton’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.